Citation Nr: 1232760	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability currently claimed as posttraumatic stress disorder (PTSD), due to personal assault.

2.  Entitlement to service connection for an acquired psychiatric disability currently claimed as posttraumatic stress disorder (PTSD), due to personal assault, on a de novo basis.  

3.  Entitlement to service connection for a right knee scar.

4.  Entitlement to service connection for a right elbow scar.

5.  Entitlement to service connection for a hip disability.

6.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007; a statement of the case was issued in February 2008; and a substantive appeal was received in March 2008.  

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran has multiple psychiatric diagnoses. The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for PTSD into a single issue in order to comply with the Court's holding.

However, the record shows that entitlement to service connection for an acquired psychiatric disorder was previously denied in a final rating decision dated March 1988.  Therefore, the Board will construe the Veteran's current claim for service connection for PTSD as a request to reopen the claim for service connection for an acquired psychiatric disability.  As will be seen, the Board will reopen this claim and consider it separately on a de novo basis.  The issues on the first page of this decision have been phrased accordingly. 

The issues of entitlement to service connection for an acquired psychiatric disability currently claimed as PTSD due to personal assault on a de novo basis, and entitlement to service connection for a gastrointestinal disability to include as secondary to a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disability was initially denied in a March 1988 rating decision; the Veteran did not appeal this decision. 

2.  The evidence of record at the time of the March 1988 rating decision included service treatment records, service personnel records, and the report of a November 1984 psychiatric hospitalization at a VA facility; the Veteran's claim was denied on the basis that there was no evidence of a psychiatric disability during service or during the first year after discharge from service, and no evidence of continuity of symptomatology. 

3.  Evidence received since the March 1988 rating decision includes testimony from the Veteran and his wife that was not previously considered and the report of an August 1993 private psychiatric examination that contains a history from the Veteran which states that he initially experienced hallucinations while still in service in 1982.  

4.  A right knee scar was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

5.  A right elbow scar was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

6.  A hip disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200 (2011). 

2.  Evidence received since the March 1988 rating decision regarding the denial of service connection for an acquired psychiatric disability is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a) (2011). 

3.  A right knee scar was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A right elbow scar was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A hip disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a letter dated January 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his hip disability and the scars to his right knee and right elbow.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that a hip disability and scars (to the right elbow and right knee), first reported many years post service, had their onset in service or are otherwise related thereto.

New and Material

The Veteran contends that he has developed PTSD as a result of an assault during service.  

The record shows that entitlement to service connection for an acquired psychiatric disability was previously denied in a March 1988 rating decision.  The Veteran was notified of this decision and provided his appellate rights this same month.  The Veteran did not initiate an appeal.  Therefore, the March 1988 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200. 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604   (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The evidence considered by the March 1988 rating decision consisted of the Veteran's service treatment records, his service personnel records, and the report of a November 1984 VA psychiatric hospitalization.  The rating decision denied entitlement to service connection on the basis that an acquired psychiatric disorder was not shown during service or within one year of discharge from service, and there was no evidence of continuity of symptomatology dating from discharge from service.  

The Board notes that voluminous amounts of medical records have been received since the March 1988 rating decision, most of which relates to treatment of the Veteran's psychiatric disability.  Of particular note is a report of an August 1993 private psychiatric examination.  At this examination, the Veteran gave a history to the examiner that his psychiatric illness dated back 11 years to when he experienced hallucinations while sitting in a bar.  He said that he was in North Carolina and serving in the military at that time.  The Veteran was afraid to share his experience with people and kept it a secret for two years, but he had been admitted to a VA hospital about nine years ago.  At the conclusion of the examination, the private examiner diagnosed the Veteran as having a bipolar disorder.  

The Board finds that the August 1993 private psychiatric examination constitutes new and material evidence.  It is new in that it contains information that was not available or considered by the March 1988 rating decision.  Although a statement from the Veteran saying he had experienced hallucinations in November 1982 was of record in March 1988, this is the first time that this information was contained in a medical report and analyzed by a medical professional.  This examination is material because the history provided by the Veteran as to experiencing hallucinations during service addresses the reason for the previous denial, which specifically found that there was no evidence of a psychiatric disability during service or during the first year after discharge from service.  The Board is mindful that the Veteran's history must be deemed credible for the purposes of determining whether or not it is material.  Savage v. Gober, 10 Vet. App. 488 (1997).  The credibility of the Veteran's statement is further bolstered by the fact that he gave this history to a private examiner at a time in which he was not actively seeking VA benefits.  Therefore, as the Veteran has submitted evidence that is both new and material, his claim for service connection for an acquired psychiatric disability is reopened.  

The Board must now address the Veteran's claim for an acquired psychiatric disability currently claimed as PTSD due to personal assault on a de novo basis.  This matter will be addressed in the remand section at the end of this decision.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hip disability, scars
The Veteran testified that he was the victim of a personal assault in which he was pulled out of his bunk and hit.  He testified that he got away from the Marine who had hit him and ran away.  He stated that while he was running, another Marine tripped him.  The Veteran fell, was knocked unconscious, and awoke with multiple abrasions.  He testified that he woke up with bandages all over him.  He stated that he sustained injuries to his knee, hip, and elbow.  

The Board notes that the service treatment records fail to show any findings attributed to a hip disability.  The treatment records do include a January 1981 treatment report in which the Veteran sought treatment for several cuts and scratches over miscellaneous areas of the body after diving into a ditch.  The examiner noted scattered abrasions on the face, chest, knees, and feet.  The wounds were cleaned with water; and covered with a dry dressing.  He was allowed to sleep late and return for a follow up in the morning.  

The service treatment records also reflect that he injured his right elbow when he hit a door while he was intoxicated.  The diagnosis was for a hematoma, and there is no indication that that skin was broken.  The evidence does not reflect the existence of a scar.  

The Veteran's separation examination yielded normal findings.  The lower extremities were normal.  When evaluated for scars, the only notation was that the Veteran had tattoos on each shoulder.  

The Board notes that the Veteran filed a claim for a psychiatric disability in November 1984.  He failed to file claims for a hip disability or for scars to the right elbow and/or right knee.  

A physical examination conducted upon admittance to a VA hospital for psychiatric treatment in April 1987 noted only complaints of cracking, superficial scratches on his foot, and callus and dryness on both feet.  A hip disability and scars of the right elbow and right knee were not noted.  

The Veteran sought to reopen the psychiatric claim in February 1987.  Once again he failed to note any disability to the hips, right knee or right elbow.  The first evidence of a disability to the hip, right elbow, or right knee is the claim itself, dated November 2005, which is 22 years after discharge from service.  June 2006 records show treatment for deep vein thrombosis of the right leg, but fail to mention a hip disability. 

The lack of any post-service medical records for decades after service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that in the absence of a hip disability, a right elbow scar, and a right knee scar during service or for years after service, and with no medical nexus linking the disabilities to service, the preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a hip disability, a right elbow scar, and a right knee scar, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability currently claimed as PTSD due to personal assault; to this extent only the appeal is granted. 

Entitlement to service connection for a hip disability, a right knee scar, and a right elbow scar is not warranted.  To this extent, the appeal is denied.  


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In claims for service connection for PTSD based on personal assault, VA has established special procedures for evidentiary development.  Patton v. West, 12 Vet. App. 272, 277 (1999).  These procedures, which became effective in February 1996, take into account the fact that since personal assault is an extremely sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in- service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  These procedures thus acknowledge the difficulty claimants face in establishing the occurrence of the stressor through standard evidence, and the need for development of alternate sources of evidence.  See VA Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging on the former Manual M21-1, Part III, paragraph 7.47c (2) (Oct. 11, 1995)).  Alternate sources that may provide credible evidence of an in-service personal assault include medical or counseling treatment records following the incident, military or civilian police reports, reports from crisis intervention or other emergency centers, statements from confidants or family, copies of diaries or journals, or behavior changes documented or observed at the time of the incident, such as obsessive behavior at the time of the incident, pregnancy tests, increased interest in test for sexually transmitted diseases, termination of primary relationships, or alcohol and drug abuse.  Evidence that documents any such behavioral changes may require interpretation by a VA neuropsychiatric physician to determine whether such evidence bears a relationship to the medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard PTSD stressor letter may be inappropriate for this type of PTSD claim, and thus state that if the claimed stressful incident is a personal assault, a stressor development letter specifically tailored for personal assault cases should be sent to such Veterans. See M21-1, Part III, para. 5.14(c)(6).

In addition, the Court in Patton stated that in two places M21-1, Part III, para. 5.14(c)(3) and (9), appeared improperly to require that the existence of an in-service stressor be shown by "the preponderance of the evidence" and held that any such requirement was inconsistent with the benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  Therefore, the evidence need only be in relative equipoise to prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD resulting from personal assault.  These new regulations partially divided and expanded 38 C.F.R. § 3.304(f), and require that VA not deny such claims without: (1) first advising claimants that evidence from sources other than a claimant's service treatment records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following guidance: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Board notes that the Veteran's service records reflect alcohol abuse and subsequent disciplinary actions.  Coupled with the lay evidence submitted by the Veteran's family, the Board finds that there is evidence of behavioral changes that could substantiate the Veteran's contention of an in-service assault.  Consequently, the Board finds that a VA examination is warranted to determine the nature, extent, and etiology of any and all psychiatric disabilities from which the Veteran may suffer.

Gastrointestinal disability
The Veteran has alleged that his gastrointestinal disability may be secondary to his psychiatric disability.  Consequently, the claim for service connection for a gastrointestinal disability is inexplicably intertwined with the claim for service connection for a psychiatric disability.  

The Board notes that the Veteran also testified that his gastrointestinal disability began during service.  However, the service treatment records fail to reflect any findings attributed to a gastrointestinal disability.  The Veteran is encouraged to submit additional evidence to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any and all psychiatric disabilities from which the Veteran may suffer.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the service personnel records, the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should list any and all psychiatric disabilities that are currently diagnosed.  Then, for each disability that is currently diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability began during or is causally related to service.  

If PTSD is diagnosed, the examiner should render an opinion as to whether the service personnel records reflect behavioral changes that substantiate the Veteran's claim of an in-service assault; and whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to that assault.  However, this is not intended to limit the review of the service personnel records to a diagnosis of PTSD.  These records should be reviewed in order to assist in providing the requested opinions for any and all psychiatric disabilities that are currently diagnosed. 

The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to express the opinion without resorting to speculation, the reasons and bases for that opinion should be noted, and any evidence needed to provide the opinions should be identified. 

3.  If, and only if, service connection is established for a psychiatric disability, the Veteran should be afforded a VA examination for the purpose of determining the nature, extent, and etiology of any and all gastrointestinal disabilities from which the Veteran may suffer.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected psychiatric disability.  

4.  After completion of the above, review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


